Citation Nr: 0306020	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for burn scar, right hand.

2.  Entitlement to a disability rating higher than 10 percent 
for burn scar, left hand.

(The issue of entitlement to service connection for a right 
hip condition will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board notes the veteran also appealed the denial of 
service connection for a nasal condition, but he subsequently 
withdrew this claim.  He also appealed the denial of service 
connection for burn scar of the face, but this claim was 
granted in full in a September 2002 decision.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a right hip disorder 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After 
providing the notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

The scars on the veteran's left and right hands are 
superficial and do not affect functioning of the hands or 
fingers.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for burn scar, right hand, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Codes 7802 and 7804 (2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802 and 7804, as amended by 67 Fed. Reg. 49590-49599 
(July 31, 2002) 

2.  The criteria for a disability rating higher than 10 
percent for burn scar, left hand, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Codes 7802 and 7804 (2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802 and 7804, as amended by 67 Fed. Reg. 49590-49599 
(July 31, 2002) 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the appellant of the types of 
evidence needed to substantiate his claims.  Furthermore, in 
January 2001, the RO sent a letter to the appellant 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  Also, at a hearing 
before a Decision Review Officer in March 2002, further 
attempts were made to notify the veteran what was needed in 
this case.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the 
veteran has not referenced any outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.  The veteran has not reported any treatment for the 
burn scars.  In response to the January 2001 VCAA letter, the 
veteran stated he had submitted all relevant private 
treatment records, and there was nothing further.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  With respect to 
the burn scars on his hands, the appellant underwent 
examination in 2001.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his service-connected conditions since he was 
last examined.  There are no records suggesting an increase 
in disability has occurred as compared to the last VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

B. Higher ratings for scars

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial ratings assigned for 
these scars, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected burn scars are evaluated 
under Diagnostic Codes7802-7804.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including, effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders, such as scars.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claims under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claims, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In a September 2002 Supplemental Statement of the Case, the 
RO considered the new regulations, and the new rating 
criteria were provided to the veteran and his representative.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Initially, the veteran's burn scars were evaluated under 
Diagnostic Code 7802 for scars resulting from second-degree 
burns.  In the September 2002 decision from the Decision 
Review Officer, the scars were also considered under 
Diagnostic Code 7804 for tender and painful superficial 
scars, and a 10 percent rating was granted at that time.  The 
Board will consider whether higher ratings can be granted 
under these diagnostic codes, as well as any other code that 
may be pertinent to the veteran's disability.

A higher rating cannot be assigned under Diagnostic Code 7804 
because 10 percent is the maximum rating available for tender 
and painful superficial scars under both the old and the new 
rating criteria.

Under the old rating criteria, Diagnostic Code 7802 provided 
a 10 percent disability rating for scars from second-degree 
burns where the affected area(s) approximated one square 
foot.  38 C.F.R. § 4.118 (2002).  Ratings for widely 
separated areas, such as two or more extremities, will be 
rated separately.  NOTE to Diagnostic Code 7801 (2002).  
Under the new rating criteria, Diagnostic Code 7802 provides 
a 10 percent disability rating for scars, other than on the 
head, face, or neck, that are superficial and that do not 
cause limited motion and have area(s) of 144 square inches 
(929 square centimeters) or greater.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25.  Id.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  Therefore, since 10 percent is the 
maximum rating provided under Diagnostic Code 7802, under 
both the old and new rating criteria, a higher rating cannot 
be assigned.

The Board notes the burn scars on the veteran's hands have 
been properly rated separately as instructed by the rating 
schedule.

Diagnostic Code 7800 does not apply to the veteran's service-
connected scars, since his scars are located on the hands.  
Diagnostic Code 7803 provides a maximum 10 percent disability 
rating, under both the old and new rating criteria, for 
superficial, unstable scars.  

The old version of Diagnostic Code 7801 does not apply 
because the veteran did not incur third-degree burns during 
service.  The new version of Diagnostic Code 7801 provides 
ratings for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion.  A deep scar is 
one associated with underlying soft tissue damage.  However, 
the veteran's service-connected scars on his hands have been 
medically classified as superficial (i.e., not deep), and, as 
discussed below, there is no persuasive evidence that the 
scars cause limited motion.

Under both the old and new versions of Diagnostic Code 7805, 
other scars are rated on limitation of function of the 
affected part.  There is no indication in the record that the 
scars on the veteran's hands have affected his functioning in 
any manner.  There are no deformities of either hand, and 
range of motion is normal.  Movement of the fingers is also 
normal.  The veteran does complain of soreness and occasional 
painful grip.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).  These minimal complaints certainly do 
not provide a basis for assigning ratings higher than 10 
percent for either hand.

In sum, the only diagnostic codes pertaining to scars that 
provide schedular ratings higher than 10 percent do not apply 
to the veteran's service-connected disorders because he does 
not have those conditions.  Accordingly, the preponderance of 
the evidence is against assignment of higher disability 
ratings for the veteran's service-connected burn scars on the 
right and left hands.  The regulations establish disability 
ratings that are intended to compensate a veteran for average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A.A. § 1155.  The veteran has 
symptomatology indicative of, at most, superficial, painful 
scars.  Although the Board sympathizes with the veteran's 
complaints, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for second-degree burn scars, as well as 
for painful scars, is 10 percent, and this evaluation 
encompasses a level of compensation for persistent symptoms 
due to this disorder, any functional loss that would result 
from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  Without 
impaired functioning of the hands as a result of the scars, 
or soft tissue damage, he simply is not entitled to a 
schedular disability rating higher than 10 percent.  The 
veteran does not meet these criteria, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The Board has considered all potentially applicable 
diagnostic codes, as discussed above.


ORDER

Entitlement to a disability rating higher than 10 percent for 
burn scar, right hand, is denied.

Entitlement to a disability rating higher than 10 percent for 
burn scar, left hand, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

